United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-20085
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ERIC DANIEL MORALES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:03-CR-178-ALL
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Eric Daniel Morales, former federal prisoner # 10876-179,

appeals from the 11-month sentence imposed upon revocation of his

supervised release.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Article III, § 2, of the Constitution limits federal

court jurisdiction to actual cases and controversies.       See

Spencer v. Kemna, 523 U.S. 1, 7 (1998).    The case-or-controversy


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20085
                                  -2-

requirement demands that “some concrete and continuing injury

other than the now-ended incarceration or parole -- some

‘collateral consequence’ of the conviction -- must exist if the

suit is to be maintained.”    Id.

     Morales has served the sentence that was imposed upon the

revocation of his supervised release.       The order revoking

Morales’s term of supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

     APPEAL DISMISSED.